EXHIBIT 99.1 CAMDEN PROPERTY TRUST ANNOUNCES SECOND QUARTER 2 Houston, TEXAS (July 28, 2011) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and six months ended June 30, 2011. Funds From Operations FFO for the second quarter of 2011 totaled $0.40 per diluted share or $30.4 million, as compared to $0.66 per diluted share or $46.7 million for the same period in 2010.FFO for the three months ended June 30, 2011 included: a $0.40 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; and a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land. FFO for the six months ended June 30, 2011 totaled $1.12 per diluted share or $84.5 million, as compared to $1.34 per diluted share or $93.7 million for the same period in 2010.FFO for the six months ended June 30, 2011 included:a $0.40 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.04 per diluted share impact related to other income of $4.3 million from the sale of an available-for-sale investment, partially offset by $1.0 million of income taxes associated with that gain; and a $2.1 million or $0.03 per diluted share impact for General & Administrative (“G&A”) costs related to a one-time bonus awarded to all non-executive employees.FFO for the six months ended June 30, 2010 included a $2.7 million or $0.04 per diluted share impact for income relating to the expiration of an indemnification provision related to one of the Company’s operating joint ventures. Net Income Attributable to Common Shareholders (“EPS”) The Company reported a net loss attributable to common shareholders (“EPS”) of $16.6 million or $0.23 per diluted share for the second quarter of 2011, as compared to net income of $2.1 million or $0.03 per diluted share for the same period in 2010.EPS for the three months ended June 30, 2011 included: a $0.42 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; and a $4.7 million or $0.07 per diluted share gain on sale of undeveloped land. For the six months ended June 30, 2011, Camden reported a net loss attributable to common shareholders of $9.3 million or $0.13 per diluted share, as compared to net income of $4.4 million or $0.06 per diluted share for the same period in 2010.EPS for the six months ended June 30, 2011 included: a $0.42 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.07 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.05 per diluted share impact related to gain on sale of an available-for-sale investment; a $2.1 million or $0.03 per diluted share impact for G&A costs related to a one-time bonus awarded to all non-executive employees; and a $1.1 million or $0.02 per diluted share impact from gain on sale of three joint venture interests.EPS for the six months ended June 30, 2010 included a $2.7 million or $0.04 per diluted share impact for income relating to the expiration of an indemnification provision related to one of the Company’s operating joint ventures. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same Property Results For the 47,600 apartment homes included in consolidated same property results, second quarter 2011 same property NOI increased 6.9% compared to the second quarter of 2010, with revenues increasing 5.3% and expenses increasing 2.9%.On a sequential basis, second quarter 2011 same property NOI increased 3.4% compared to the first quarter of 2011, with revenues increasing 2.9% and expenses increasing 2.2% compared to the prior quarter.On a year-to-date basis, 2011 same property NOI increased 6.5%, with revenues increasing 4.5% and expenses increasing 1.5% compared to the same period in 2010. Same property physical occupancy levels for the portfolio averaged 94.8% during the second quarter of 2011, compared to 94.2% in the second quarter of 2010 and 93.9% in the first quarter of 2011. The Company defines same property communities as communities owned and stabilized as of January 1, 2010, excluding properties held for sale and communities under major redevelopment.A reconciliation of net income attributable to common shareholders to net operating income and same property net operating income is included in the financial tables accompanying this press release. Acquisition Activity Camden completed acquisitions of nine apartment communities during the quarter for approximately $317 million through its discretionary investment funds (“Fund”), in which it owns a 20% interest.The communities acquired are located in the Tampa, Houston, Dallas, Austin and San Antonio metropolitan areas and consist of 3,407 apartment homes with an average age of three years. Development Activity Lease-up continued during the second quarter at Camden Ivy Hall, a $17 million joint venture community owned by the Fund which is currently 88% occupied.Construction continued during the quarter on three wholly-owned development communities:Camden LaVina, a $61 million project in Orlando, FL; Camden Summerfield II, a $32 million project in Landover, MD; and Camden Royal Oaks II, a $14 million project in Houston, TX.Initial occupancy at these communities is scheduled for mid- to late 2011, with construction completions expected by mid-2012. The Company also began construction during the quarter on three additional wholly-owned development communities comprising 978 apartment homes for a total cost of $141 million:Camden Montague in Tampa, FL, a $23 million project with 192 apartment homes; Camden Westchase in Tampa, FL, a $52 million project with 348 apartment homes; and Camden Town Square in Orlando, FL, a $66 million project with 438 apartment homes. In addition, Camden sold two land parcels located in Washington, DC and Austin, TX to the Fund for approximately $12.5 million during the quarter. The Company was reimbursed for previously written-off third party development costs related to these parcels, resulting in a gain of $4.7 million recorded in the second quarter.Construction on those communities - Camden South Capitol, an $88 million project with 276 apartment homes, and Camden Amber Oaks II, a $25 million project with 244 apartment homes – commenced during the quarter. Equity Issuance During the second quarter, Camden issued 550,355 common shares through its at-the-market (“ATM”) share offering programs at an average price of $61.88 per share, for total net consideration of approximately $33.3 million.Subsequent to quarter-end, the Company issued an additional 499,900 common shares through its ATM program at an average price of $65.77 per share, for total net consideration of approximately $32.4 million.Year-to-date through July 2011, Camden has issued 1,121,598 common shares through its ATM programs at an average price of $63.12 per share, for total net consideration of approximately $69.5 million. Earnings Guidance Camden updated its earnings guidance for 2011 based on its current and expected views of the apartment market and general economic conditions.Full-year 2011 FFO is expected to be $2.65 to $2.75 per diluted share, and full-year 2011 EPS is expected to be $0.21 to $0.31 per diluted share.Third quarter 2011 earnings guidance is $0.74 to $0.78 per diluted share for FFO and $0.14 to $0.18 per diluted share for EPS.Guidance for EPS excludes potential future gains on the sale of properties.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s 2011 earnings guidance is based on projections of same property revenue growth between 4.75% and 5.75%, expense growth between 2.75% and 3.25%, and NOI growth between 6.25% and 7.25%.Additional information on the Company’s 2011 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, July 29, 2011 at 11:00 a.m. Central Time to review its second quarter 2011 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 4528256, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 196 properties containing 67,212 apartment homes across the United States.Upon completion of eight properties under development, the Company's portfolio will increase to 69,421 apartment homes in 204 properties.Camden was recently named by FORTUNE® Magazine for the fourth consecutive year as one of the “100 Best Companies to Work For” in America, placing 7th on the list. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at www.camdenliving.com. CAMDEN OPERATING RESULTS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, OPERATING DATA Property revenues Rental revenues Other property revenues Total property revenues Property expenses Property operating and maintenance Real estate taxes Total property expenses Non-property income Fee and asset management Interest and other income 86 Income (loss) on deferred compensation plans ) ) Total non-property income (loss) ) Other expenses Property management Fee and asset management General and administrative Interest Depreciation and amortization Amortization of deferred financing costs Expense (benefit) on deferred compensation plans ) ) Total other expenses Loss on discontinuation of hedging relationship ) - ) - Gain on sale of properties, including land Gain on sale of unconsolidated joint venture interests - - - Equity in income (loss) of joint ventures 16 ) ) Income (loss) from continuing operations before income taxes ) ) Income tax expense - current ) Income (loss) from continuing operations ) ) Income from discontinued operations - - Net income (loss) ) ) Less income allocated to noncontrolling interests from continuing operations ) Less income allocated to perpetual preferred units ) Net income (loss) attributable to common shareholders ) ) CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Net income (loss) ) ) Other comprehensive income (loss) Unrealized loss on cash flow hedging activities ) Reclassification of net losses on cash flow hedging activities Reclassification of gain on available-for-sale investment to earnings, net of tax - - ) - Comprehensive income Less income allocated to noncontrolling interests from continuing operations ) Less income allocated to perpetual preferred units ) Comprehensive income attributable to common shareholders PER SHARE DATA Net income (loss) attributable to common shareholders - basic ) ) Net income (loss) attributable to common shareholders - diluted ) ) Income (loss) from continuing operations attributable to common shareholders - basic ) ) Income (loss) from continuing operations attributable to common shareholders - diluted ) ) Weighted average number of common and common equivalent shares outstanding: Basic Diluted Note: Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN FUNDS FROM OPERATIONS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, FUNDS FROM OPERATIONS Net income (loss) attributable to common shareholders (a) ) ) Real estate depreciation from continuing operations Real estate depreciation from discontinued operations - - Adjustments for unconsolidated joint ventures (Gain) on sale of unconsolidated joint venture interests - - ) - Income allocated to noncontrolling interests Funds from operations - diluted PER SHARE DATA Funds from operations - diluted Cash distributions Weighted average number of common and common equivalent shares outstanding: FFO - diluted PROPERTY DATA Total operating properties (end of period) (b) Total operating apartment homes in operating properties (end of period) (b) Total operating apartment homes (weighted average) Total operating apartment homes - excluding discontinued operations (weighted average) (a) Includes a $29.8 million charge related to a loss on the discontinuation of a hedging relationship for the three and six months ended June 30,2011. (b) Includes joint ventures and properties held for sale. Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN BALANCE SHEETS (In thousands) (Unaudited) Jun 30, Mar 31, Dec 31, Sep 30, Jun 30, ASSETS Real estate assets, at cost Land Buildings and improvements Accumulated depreciation ) Net operating real estate assets Properties under development, including land Investments in joint ventures Properties held for sale, including land - - - Total real estate assets Accounts receivable - affiliates Notes receivable - affiliates - - Other assets, net (a) Cash and cash equivalents Restricted cash Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Notes payable Unsecured Secured Accounts payable and accrued expenses Accrued real estate taxes Distributions payable Other liabilities (b) Total liabilities Commitments and contingencies Perpetual preferred units Equity Common shares of beneficial interest Additional paid-in capital Distributions in excess of net income attributable to common shareholders ) Notes receivable secured by common shares - ) Treasury shares, at cost ) Accumulated other comprehensive income (loss) (c) 93 ) Total common shareholders' equity Noncontrolling interest Total equity Total liabilities and equity (a) Includes: net deferred charges of: (b) Includes: deferred revenues of: distributions in excess of investments in joint ventures of: fair value adjustment of derivative instruments: (c) Represents the fair value adjustment of derivative instruments, gain on post retirement obligations and unrealized gain on available-for-sale securities, net of tax, if any. CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) This document contains certain non-GAAP financial measures management believes are useful in evaluating an equity REIT's performance.Camden's definitions and calculations of non-GAAP financial measures may differ from those used by other REITs, and thus may not be comparable.The non-GAAP financial measures should not be considered as an alternative to net income as an indication of our operating performance, or to net cash provided by operating activities as a measure of our liquidity. FFO The National Association of Real Estate Investment Trusts (“NAREIT”) currently defines FFO as net income attributable to common shares computed in accordance with generally accepted accounting principles (“GAAP”), excluding gains or losses from depreciable operating property sales, plus real estate depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Camden’s definition of diluted FFO also assumes conversion of all dilutive convertible securities, including minority interests, which are convertible into common equity.The Company considers FFO to be an appropriate supplemental measure of operating performance because, by excluding gains or losses on dispositions of operating properties and excluding depreciation, FFO can help one compare the operating performance of a company's real estate between periods or as compared to different companies.A reconciliation of net income attributable to common shareholders to FFO is provided below: Three Months Ended Six Months Ended June 30, June 30, Net income (loss) attributable to common shareholders (a) ) ) Real estate depreciation from continuing operations Real estate depreciation from discontinued operations - - Adjustments for unconsolidated joint ventures (Gain) on sale of unconsolidated joint venture interests - - ) - Income allocated to noncontrolling interests Funds from operations - diluted Weighted average number of common and common equivalent shares outstanding: EPS diluted FFO diluted Net income (loss) attributable to common shareholders - diluted ) ) FFO per common share - diluted (a) Includes a $29.8 million charge related to a loss on the discontinuation of a hedging relationship for the three and six months ended June 30,2011. Expected FFO Expected FFO is calculated in a method consistent with historical FFO, and is considered an appropriate supplemental measure of expected operating performance when compared to expected net income attributable to common shareholders (EPS).A reconciliation of the ranges provided for expected net income attributable to common shareholders per diluted share to expected FFO per diluted share is provided below: 3Q11 Range 2011 Range Low High Low High Expected net income attributable to common shareholders per share - diluted Expected difference between fully diluted EPS and FFO shares ) Expected real estate depreciation Expected adjustments for unconsolidated joint ventures Recognized gain on sale of unconsolidated joint venture interests ) ) Expected income allocated to noncontrolling interests Expected FFO per share - diluted Note:This table contains forward-looking statements.Please see the paragraph regarding forward-looking statements earlier in this document. CAMDEN NON-GAAP FINANCIAL MEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) Net Operating Income (NOI) NOI is defined by the Company as total property income less property operating and maintenance expenses less real estate taxes.The Company considers NOI to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it reflects the operating performance of our communities without allocation of corporate level property management overhead or general and administrative costs. A reconciliation of net income attributable to common shareholders to net operating income is provided below: Three Months Ended Six Months Ended June 30, June 30, Net income (loss) attributable to common shareholders ) ) Less: Fee and asset management income ) Less: Interest and other income ) Less: (Income) loss on deferred compensation plans ) ) Plus: Property management expense Plus: Fee and asset management expense Plus: General and administrative expense Plus: Interest expense Plus: Depreciation and amortization Plus: Amortization of deferred financing costs Plus: Expense (benefit) on deferred compensation plans ) ) Less: Gain on sale of properties, including land ) Less: Gain on sale of unconsolidated joint venture interests - - ) - Less: Equity in (income) loss of joint ventures ) ) Plus: Loss on discontinuation of hedging relationship - - Plus: Income allocated to perpetual preferred units Plus: Income allocated to noncontrolling interests Plus: Income tax expense - current Less: Income from discontinued operations - ) - ) Net Operating Income (NOI) "Same Property" Communities Non-"Same Property" Communities Other ) ) Net Operating Income (NOI) EBITDA EBITDA is defined by the Company as earnings before interest, taxes, depreciation and amortization, including net operating income from discontinued operations, excluding equity in (income) loss of joint ventures, (gain) loss on sale of unconsolidated joint venture interests, and income (loss) allocated to noncontrolling interests. The Company considers EBITDA to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it represents income before non-cash depreciation and the cost of debt, and excludes gains or losses from property dispositions. A reconciliation of net income attributable to common shareholders to EBITDA is provided below: Three Months Ended Six Months Ended June 30, June 30, Net income (loss) attributable to common shareholders ) ) Plus: Interest expense Plus: Amortization of deferred financing costs Plus: Depreciation and amortization Plus: Income allocated to perpetual preferred units Plus: Income allocated to noncontrolling interests Plus: Income tax expense - current Plus: Real estate depreciation from discontinued operations - - Less: Gain on sale of properties, including land ) Less: Gain on sale of unconsolidated joint venture interests - - ) - Less: Equity in (income) loss of joint ventures ) ) Plus: Loss on discontinuation of hedging relationship - - EBITDA
